It gives 
me great pleasure, at the outset, to extend my warmest 
congratulations to the President and his friendly 
country, Antigua and Barbuda, on his election to the 
presidency of the General Assembly at its sixty-eighth 
session. We wish him every success in his endeavour 
and assure him that the Sultanate of Oman stands ready 
to cooperate with him and all delegations and Member 
States to achieve the desired objectives.

We would like to take this opportunity to express 
our thanks and appreciation to his predecessor, Mr. Vuk 
Jeremi., of the friendly Republic of Serbia, for the 
outstanding manner in which he conducted the work 
of the previous session, as well as to thank Secretary-
General Ban Ki-moon for all his efforts to enhance the 
role of the Organization and develop its operational 
mechanisms to respond to current challenges and recent 
developments and ensure optimal future preparedness.

The numerous achievements and successes of 
the United Nations since its establishment, in 1945, 
have contributed positively to increased security and 
stability in the world. However, the rapid developments 
witnessed today, including steady population growth, 
rising global demand for energy and natural resources 
and tremendous advances in communications and 
new technologies, have given rise to numerous 
difficulties. Joint efforts and greater cooperation 
among Governments are required to address them and 
find appropriate solutions. Such action requires that the 
Organization and its various organs be empowered to 
strengthen their capacity to respond to global demands 
and developments, with a sharp focus on vital and 
urgent issues.

Modernization, development and change constitute 
the norms of life. However, they must go hand in hand 
with increased security and stability, which should be 
based on cooperation among all nations and should be 
aimed at achieving sustainable development goals.

The recent events in various countries in the 
Middle East resulted from genuine reactions to the 
socioeconomic hardships faced by the peoples of the 
region and to diminished institutional capacities to 
respond fully to their needs and demands. Despite the 
loss of lives and property in those countries, current 
efforts are aimed at stability and restoring the economy, 
and as such deserve our support.

My country welcomes the consensus achieved in 
the Security Council on the issue of chemical weapons 
in Syria and the unanimous adoption of resolution 
2118 (2013). The “Geneva II” conference is of critical 
importance in facilitating negotiations between the 
Syrian Government and the opposition forces. We 
believe that the goal should be a ceasefire and the 
formation of a transitional authority with the necessary 
power to overcome the enormous difficulties resulting 
from a war that has been ongoing for approximately 
three years.

The international community should prepare 
to provide support and humanitarian assistance to 
displaced Syrians and to all those affected by that 
abhorrent war. My country confirms its continued 
assistance to aid the displaced Syrians and expresses its 
readiness to contribute to international humanitarian 
aid inside Syrian territory.

We welcome the positive developments taking 
place in Somalia thanks to the efforts of President 
Hassan Sheikh Mohamud to rebuild the Somali State. 
It is our hope that our brothers in the Federal Republic 



of Somalia will be able to implement the political 
and economic reform programme that has gained the 
support of the international community.

Among the important international issues that have 
yet to be resolved is the Palestinian question, which 
is considered the cornerstone of any possible peace 
in the Middle East. Despite the efforts made and the 
agreements concluded through direct negotiations 
between successive Israeli Governments and the 
Palestine Liberation Organization, no settlement has yet 
been reached. In that regard, my country supports the 
efforts of President Barack Obama and his Secretary of 
State, Mr. John Kerry, as they represent an opportunity 
for all the peoples of the region to establish peace. 
That would lead to economic and social development 
and revive the hope for peaceful coexistence among 
the peoples of the region — all of which would ensure 
a positive contribution by the Middle East to global 
civilization.

My country continues to support the initiatives 
aimed at transforming the Middle East into a zone 
free of nuclear weapons and other weapons of mass 
destruction, as it is fully aware of the effects of those 
weapons on the security and stability of States, regions 
and the entire world.

With our emphasis on the right of States to 
benefit from the peaceful use of nuclear energy, it is 
worth mentioning that the current dispute will not be 
resolved through coercive policies and practices, such 
as sanctions and other tough measures. Because those 
measures are limited, their effectiveness is weakened. 
Rather, creative diplomacy can help all States to benefit 
from nuclear power for peaceful purposes.

On the other hand, we hope that the international 
community, particularly the depositary countries of 
the NPT, will be able to persuade other Middle Eastern 
States to become parties to the Treaty and to subject 
their nuclear facilities to the comprehensive system 
of safeguards that exists under the supervision of the 
International Atomic Energy Agency. That would 
contribute to achieving the universality of the Treaty 
and would make the Middle East a zone free of nuclear 
weapons and other weapons of mass destruction. That 
goal deserves the support of all countries, especially 
the major Powers.

We express our regret at the non-convening of the 
international conference on the Middle East mandated 
by the decision of the 2010 Non-Proliferation Treaty 
Review Conference, owing to the fact that some 
parties did not support its convening. That reflects a 
lack of understanding of the conditions, objectives and 
aspirations of the peoples of the Middle East region.

In the light of our commitment to achieve the 
Millennium Development Goals, we would like to 
announce that we have attained the Goals and all their 
indicators. In fact, we recently announced that we had 
been 100 per cent successful in achieving Goals 4 and 
5.

With regard to protection of the environment and 
natural conservation, since the dawn of the renaissance 
led by His Majesty Sultan Qaboos bin Said, my 
country, in line with the national strategy to protect the 
environment, has consistently integrated environmental 
issues into its plans and development goals, with a view 
to achieving a balance between the aims of sustainable 
development and the preservation of the environment.

My country has also sought to share its interests 
in the environment and natural conservation with 
the international community. We have participated 
in many regional and international conferences on 
the environment, including the eighteenth session of 
the Conference of the Parties to the United Nations 
Framework Convention on Climate Change, held 
in Qatar in December 2012. We look forward to 
participating in the nineteenth session, to be held in 
Warsaw in November.

The right to science and knowledge should be 
enjoyed by all humankind, and the great evolution 
in the use and application of modern technology has 
become an essential tool in our daily lives, thanks to 
scientific and intellectual creativity. Consequently, my 
country has sought to keep up with advances to meet 
our current needs. To that end, we have established 
many centres and councils that encourage research 
and development, including the Scientific Research 
Council, the Industrial Innovation Centre, the National 
Centre for Enterprises and Commercial Activities, and 
the Oasis of Knowledge. We also have a Middle East 
Desalination Research Centre.

My country continues to develop the main 
guidelines for a national strategy of research and 
development and scientific knowledge. We are also 
trying to familiarize ourselves with modern technology 
and to encourage Omani youth to take part in different 
science — and technology-based professions. In that 
context, we welcome future constructive cooperation, 



investment and partnerships with all other centres, 
universities, institutions and specialized industries 
in both the public and the private sectors and at the 
national, regional and international levels. We also want 
to take advantage of Oman’s geographical position as a 
main gateway and bridge to knowledge and creativity 
in regional and international markets.

In conclusion, we wish the President every success 
at this session, and we hope that it concludes with a 
realistic and renewed vision — an inspired vision and 
one that also imparts new momentum for our times, a 
vision that reflects the aspirations of every generation 
and every people and makes every effort to achieve 
them.
